
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10 (xiv)(a)


Supplemental Executive Long-Term Disability Benefit Plan
of Great Lakes Chemical Corporation


        WHEREAS, the Board of Directors of Great Lakes Chemical Corporation (the
"Company") has previously approved the establishment of the Great Lakes Chemical
Corporation Funded Benefit Plan (the "Funded Plan") that provides long-term
disability benefits (LTD benefits of the Funded Plan) for eligible employees of
the Company, including the senior executives of the Company; and

        WHEREAS, the Funded Plan is funded through a voluntary employees'
beneficiary association (VEBA) that operates in accordance with applicable
federal law and which must comply with the recent changes in the law that limit
the compensation that may be considered under such Funded Plan to $150,000; and

        WHEREAS, the Funded Plan LTD benefits are determined as a percentage of
basic monthly earnings and that the application of the $150,000 annual
compensation limit prohibits the senior executives of the Company from receiving
the full LTD benefits originally intended; and

        WHEREAS, the Board of Directors has approved the establishment of a
Supplemental Executive Long-Term Disability Benefit Plan (the "Plan") that will
restore for named senior executives of the Company most of the LTD benefits that
are lost as a result of the compensation limit. Such Supplemental Executive
Long-Term Disability Benefit Plan of Great Lakes Chemical Corporation shall be
effective January 1, 1995 and is set forth below.

        I. Eligibility

Those employees of the Company or one of its Affiliates with base pay in any
calendar year in excess of $150,000 (or such higher amount determined by the
Secretary of Treasury) and who have been named by the Board of Directors of the
Company as a participant in the Plan. A person who is named by the Board of
Directors as a participant shall have his name entered on Appendix A as of the
date as of which he became a participant.

        II. Benefits

(a)The monthly benefit provided by the Plan, if any, shall equal the percentage,
either 50% or 60% of basic monthly earnings as defined in the LTD benefit of the
Funded Plan, as elected by the participant on a form to be furnished to the
Director, Human Resources, of the Company of the participant's basic monthly
earnings in excess of $150,000, or such higher amount as determined by the
Secretary of the Treasury under Section 505(b) of the Internal Revenue Code.

(b)The benefit described in II(a) above, shall be determined in accordance with
the provisions of the LTD benefit of the Funded Plan, and except as provided
herein, all such terms, conditions and definitions of the LTD benefit of the
Funded Plan shall control for purposes of the Plan including, but not limited
to, when benefits are payable, exclusions, claims information, when coverage
starts and stops and definitions.

(c)The benefit shall be provided by the Company as no cost to the participant;
all Plan benefits shall be paid from the general assets of the Company. The Plan
is not funded. The Company may at its discretion supplement the benefit
described above by an additional payment designed to pay the income tax
liability of the participant for the benefit provided by the Plan.

        III. Amendment and Administration

(a)The Company intends the Plan to be permanent, but reserves the right at any
time to modify, amend, or terminate the Plan, provided that the Company shall
not cancel, reduce, or otherwise adversely affect the amount of benefits of any
participant accrued as of the date of any such modification, amendment, or
termination, without the consent of the participant.

--------------------------------------------------------------------------------

(b)The Plan shall be administered by the Board of Directors of the Company,
which shall be authorized to interpret the Plan, to adopt rules and practices
concerning the administration of the Plan, to resolve questions concerning the
eligibility for the amount of the benefit, and to delegate all or any portion of
its authority hereunder to a committee of the Board of Directors or to
designated officers or employees of the Company.

(c)The Company may deduct from the amount to be distributed such amount as the
Company, in its sole discretion, deems proper for the payment of income,
employment or other taxes with respect to benefits under the Plan.

(d)The expenses of administering the Plan shall be paid by the Company.

        IV. Miscellaneous

(a)Benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary of
involuntary, including any such liability which is alimony or other payments for
the support of a spouse or former spouse, or for any other relative of a
participant prior to actually being received by the person entitled to the
benefit under the terms of the Plan, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any
right to benefits payable hereunder shall be void. The Company shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements, or torts of any person entitled to benefits hereunder. If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge, or
otherwise encumber his benefits under this Plan, or if by any reason of his
bankruptcy or other event happening at any time, such benefit would devolve upon
any other person or would not be enjoyed by the person entitled thereto under
the Plan, the Board of Directors of the Company, in its discretion, may
terminate the interest in any such benefits of the person entitled thereof under
the Plan and hold or apply them to or for the benefit of such person entitled
thereto under the Plan or his spouse, children, or other dependents, or any of
them, in such manner as the Board of Directors of the Company may deem proper.

(b)Nothing contained herein shall be construed to constitute a contract of
employment between a participant and the Company.

(c)The headings are included solely for convenience of reference, and if there
is any conflict between such headings and the text of this Plan, the text shall
control.

(d)If any provisions of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof and
the Plan shall be construed and enforced as if such provisions, to the extent
invalid or unenforceable, had not been included.

(e)The Plan shall be construed and enforced according to the laws of Indiana
other than its laws respecting choice of law

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has executed this Plan this 10th day of
October, 1994 to be effective January 1, 1995.

    GREAT LAKES CHEMICAL CORPORATION
 
 
By:
 
/s/  ROBERT JEFFRIES              

--------------------------------------------------------------------------------


Attest:
 
 
 
 
/s/  STEVE D. MEAD      

--------------------------------------------------------------------------------


 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10 (xiv)(a)



Supplemental Executive Long-Term Disability Benefit Plan of Great Lakes Chemical
Corporation
